Citation Nr: 0428473	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease, L4, L5, L5-S1 
interspaces.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.  

This matter arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which assigned a 10 percent disability 
evaluation for chronic low back pain, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.  By a rating action dated in January 2002, the 10 
percent disability evaluation assigned for degenerative disc 
disease, L4, L5, L5-S1 interspaces (previously chronic low 
back pain), was increased to 20 percent, from January 27, 
1997.  In April 2004, the rating assigned to the veteran's 
degenerative disc disease, L4, L5, L5-S1 interspaces, was 
increased to 40 percent, effective from June 2, 2000.

The veteran was given the opportunity to provide oral 
testimony at a videoconference hearing before the undersigned 
veterans law judge in July 2002.  A transcript of the hearing 
is associated with the claims folder.

The Board remanded this matter in June 2003 for the purpose 
of obtaining additional evidence and curing certain 
procedural defects.  The matter was returned to the Board in 
July 2004 for final appellate consideration.  


FINDINGS OF FACT

1.  Prior to June 2, 2000, the veteran's low back disability 
caused no more than moderate limitation of motion of the 
lumbar spine; there was no evidence of severe lumbosacral 
strain or severe, recurring intervertebral disc syndrome with 
intermittent relief.

2.  Since June 2, 2000, and under the rating criteria in 
effect prior to September 23, 2002, the veteran's low back 
disability results in no more than severe symptoms of 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

3.  Since September 23, 2002, the veteran's low back 
disability does not result in incapacitating episodes having 
a total duration of at least six weeks during the past year; 
and while he experiences severe limitation of motion of the 
lumbar spine, there is no competent evidence of any 
neurological impairment.

4.  Since September 26, 2003, the veteran's low back 
disability has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past year 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
degenerative disc disease, L4, L5, L5-S1 interspaces, have 
not been met for the period prior to June 2, 2000.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000).

2.  The criteria for a rating greater than 40 percent for 
degenerative disc disease, L4, L5, L5-S1 interspaces, have 
not been met for the period since June 2, 2000.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

By a letter dated in August 2003, the RO advised the veteran 
of the essential elements of the recently enacted of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The May 1999 rating decision, January 2000 statement of the 
case (SOC), January 2002 supplemental statement of the case 
(SSOC), and April 2004 SSOC collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for a 
higher disability evaluation.  The June 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents, taken collectively, also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The medical records have been obtained from several private 
health care providers, to include Wellstar Douglas Hospital, 
M. Piansky, M.D., and Arnold Chiropractic Center.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  A January 
1996 Social Security Administration decision and the records 
it considered in making the decision area also of record.  VA 
and VA contract examinations were conducted in May 1997, 
March 1999, June 2000, December 2001, and April 2004.  The 
Board therefore finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's claim for an increased evaluation for low back 
disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

The veteran filed his claim for service connection for a low 
back disability on January 27, 1997.  Service medical records 
reflect that the veteran was seen on multiple occasions for 
complaints of low back pain.  


Evidence received in support of the veteran's claim for an 
increased evaluation consists of medical records from Cobb 
Hospital, F.P. McCoy, M.D., Wellstar Douglas Hospital, M. 
Piansky, M.D., and Arnold Chiropractic Center.  Those records 
document the veteran's treatment for multiple health problems 
including, but not limited to, a glioblastoma multiforme and 
low back pain. Most of the records pertain to the diagnosis 
and treatment of the brain tumor, glioblastoma multiforme.  
With regard to his back disability, billing records from 
Arnold Chiropractic Center dated between 1989 and 1995 show 
that the veteran received chiropractic manipulation for 
subluxation and pain of the low spine.  A case history record 
noted that the veteran's major complaint was low back spasm, 
which was described as sharp and intense.  

These records also show that veteran was seen by Dr. Piansky 
in June 1999 for complaints low back pain.  He stated that 
pain had been chronic since an injury that occurred in 1977.  
He complained of a non-radiating pain in his low back.  He 
denied any change in his bowel or bladder history.  There was 
tenderness over the lumbosacral spine.  Deep tendon reflexes 
were plus two bilaterally and symmetrical.  The impression 
was chronic low back pain.  

Records from the Social Security Administration (SSA) have 
also been reviewed file.  A June 1999 decision from the SSA 
shows that the veteran was granted SSA disability benefits as 
the result of the residuals of his glioblastoma multiforme.  
The evidence considered by the SSA pertained to the diagnosis 
and treatment of the glioblastoma multiforme.  There were no 
findings made with regard to the veteran's back disability.

Also for consideration are the reports from VA and VA 
contract examinations conducted in May 1997, March 1999, June 
2000, December 2001, and April 2004.  At a May 1997 VA 
examination, the veteran complained of constant low back 
pain.  Forward flexion of the thoracic spine was to 25 
degrees.  He was unable, or unwilling, to perform forward 
bending, backward extension, or rotation of the lumbar 
vertebrae.  He was also unable, or unwilling, to squat.  He 
claimed that he was unable to perform these movements due to 
back discomfort.  Deep tendon ankle reflexes were plus two 
bilaterally.  Deep tendon knee reflexes were also plus two 
bilaterally with reinforcement.  Straight leg raising was 75 
degrees on the left and 85 degrees on the right.  There were 
no sensory deficits of the lower extremities noted.  There 
was also no weakness of the quadriceps musculature.  The 
diagnosis was history of low back pain syndrome.  An X-ray of 
the lumbar spine showed normal lumbar and SI joints.  There 
was a minor degenerative change visible at the lower thoracic 
spine primarily having minimal anterior marginal lipping in 
T11.

The veteran's March 1999 examination was conducted by F.A. 
Achecar, M.D., who had been contracted by VA to perform the 
exam.  At that time, the veteran complained of intermittent 
low back pain.  The pain was mostly over the left lumbosacral 
area.  He said he would experience bilateral upper and lower 
extremity tingling less than once a year.  He denied bowel or 
bladder incontinence.  There were no neurovascular complaints 
or any other constitutional symptoms.  There was no radiation 
of the pain.  

On physical examination, the veteran ambulated with a normal 
appearing gait.  He was able to heel and toes stand without 
difficulty.  Range of motion of his back was flexion to 70 
degrees, extension to 15 degrees, lateral bending to 40 
degrees, and lateral rotation to 40 degrees.  He was non-
tender about his spine in the midline.  There was no palpable 
stepoffs.  The veteran was mildly tender to palpation in the 
paraspinal musculature and left lumbosacral area.  He was 
non-tender over his sacroiliac joints, sciatic notches, or 
greater trochanters.  He had a full range of motion 
bilaterally of his lower extremities.  Muscle strength was 
5/5 in all muscle groups.  He was normal sensation in all 
dermatomal distributions.  Deep tendon reflexes were plus 2 
and equal at the knees and ankles bilaterally.   His toes 
were downgoing.  Straight leg raising was negative to 90 
degrees in sitting position.  Faber's test was negative.  X-
rays of the thoracic and lumbar spine, including 
flexion/extension views, were negative for acute bony 
abnormalities or ligamentous instability.  There was evidence 
of very mild spondylosis.  The impression was mild lumbar 
spondylosis with chronic low back pain.  As he had not had 
one, the examiner suggested that the veteran obtain an MRI of 
his lumbar spine.  


A lumbar spine CT scan was performed in June 1999.  There was 
mild narrowing of the posterior aspect of the L4-5 
intervertebral disc space with minimal posterior marginal 
osteophyte formation seen at the inferior end plate of L4.  A 
small, approximately 5mm Schmorl's node was seen in the 
central aspect of the inferior end plate of L4.  There was 
also a mild to moderate diffuse posterior annular bulge with 
mild anterior thecal sac effacement seen.  No gross focal 
herniated nucleus pulposus was observed.  No critical spinal 
canal stenosis or neural foramen encroachment was seen.  At 
the L5-S1 level, there was evidence of mild to moderate 
narrowing of the posterior aspect of the intervertebral disc 
space.  There was a degenerative end plate change in the form 
of mild marginal posterior osteophyte seen at the inferior 
end plate of L5.  This contributed to a small annular bulge-
bony ridge complex with resultant effacement of the anterior 
epidural facet and very minimal effacement of the anterior 
thecal sac.  There was no neural formina encroachment or 
neural foramen narrowing seen.

Another VA contract examination was by P.N. Sood, M.D., on 
June 2, 2000.  The veteran complained of "very severe" low 
back pain, which he felt was disabling.  He said he 
experienced occasional radiation down the lower left 
extremity.  He described the pain as an aching, throbbing, 
shooting, stabbing, sharp, tender, and exhausting pain, which 
was present all the time.  He said the pain was worse when he 
bent over and when he walked, and that it was relieved by 
rest.  He stated the pain interfered completely with his 
activities.  The veteran walked with a list and took small 
steps.  There was flattening of the lumbosacral curvature 
with generalized tenderness.  There was marked restriction of 
range of motion of the spine.  All movements, actively, were 
reduced by 50 percent.  Sciatic percussion was negative.  
Neurological assessments were normal.  Straight leg raising 
test was positive on both sides at about 60 degrees.  There 
was no obvious weakness of the lower extremities.  There was 
also no sensory loss or motor dysfunction.  X-rays were 
consistent with spondylitic changes at multiple levels.  
Reference was made to the June 1999 CT scan.  The impression 
was low back pain possibly secondary to lumbar disc disease 
with lumbar spondylitis.


In an addendum dated in June 2000, Dr. Sood indicated that 
the range of motion of the veteran's lumbar spine was flexion 
to 45 degrees, extension to 10 degrees, lateral bending to 30 
degrees, and lateral rotation to 20 degrees.  All ranges of 
motion were noted to have caused pain.  There was no muscle 
spasm.  Motor function was within normal limits.  There was 
no muscle atrophy.  Sensory and reflexes were within normal 
limits.  Pain, fatigue, and lack of endurance were noted to 
be constant.  Flare-ups were distressing and also occurred 
constantly.  The veteran was able to brush his teeth, dress 
himself, shower, cook, and vacuum but could not push a lawn 
mower or garden.  

An MRI was conducted in July 2000.  There was mild loss of 
height and signal from the L4-5 intervertebral disc 
compatible with degenerative change.  Reciprocal endplate 
degenerative changes were noted at the level as well.  A disc 
bulge was seen but without evidence of focal disc herniation.  
At the L5-S1 level, there was mild loss of height and signal 
from the disc with a circumferential disc bulge.  No focal 
herniation was seen.  

Dr. Sood conducted a second VA orthopedic examination in 
December 2001.  The veteran complained of prominent low back 
pain.  He said he experienced radiation.  He stated the pain 
was actively related and was not relieved with rest.  On 
examination, the pain was quite significant.  His straight 
leg raising was not strongly positive.  His back movements 
were restricted.  There was tenderness at the L3-4-5 and L5-
S1.  Sciatic percussion was positive.  Pain was somewhat 
increasing with extension.  Neurologically speaking, there 
were no distinct neurological findings.  The veteran did not 
have any loss of reflexes or gross sensory deficit.  His 
range of motion was definitely restricted by 50 percent.  The 
report of the July 2000 MRI and x-rays were referenced.  The 
impression was lumbar degenerated discs, level L4-5 and L5-
S1.  Dr. Sood opined that the veteran's in-service back 
injury was most likely an internal disc disruption.  

The veteran also underwent a VA contracted neurological 
examination in December 2001.  He had some tenderness to the 
lumbar paraspinal musculature on palpation.  He had positive 
straight leg raising around 60 degrees bilaterally.  He could 
forward flex to about 45 to 50 degrees, and had only 20 
degrees on lateral bending.  Extension on the hips was to 10 
degrees.  He had full range of motion of the knees and 
ankles.  Muscle strength of the lower extremities was 5/5 
bilaterally.  There was give away weakness that was quite 
obvious.  Reflexes were plus two and symmetric throughout.  
Toes were down-going.  Sensory examination was normal.  The 
veteran said that there was some mild loss of light touch in 
the lower left extremity compared to the right.  There was no 
atrophy noted.  No fasciculations were noted in the lower 
extremities.  EMG/Nerve Conduction studies of the lower 
extremities were normal.  The diagnosis was lumbar strain and 
pain with no current evidence of nerve injury.  H.P. Mishu, 
M.D., conducted the examination.

The veteran was last examined for VA purposes by S.O. 
Teniola, M.D., in April 2004.  At that time, the veteran 
complained of constant low back pain.  He said the pain 
traveled down his legs.  He described the pain as being 
aching, sharp, sticking, and cramping in a nature.  On a 
scale of 1 to 10, he said his level of back pain was at 7.  
He stated the pain was brought on by activity and relieved by 
rest.  He indicated that his condition did not cause 
incapacitation.  He said he experienced functional impairment 
in standing, sitting, and bending.  The veteran's posture and 
gait were normal.  Muscle spasm was absent.  There was no 
tenderness.  Examination of the thoracolumbar spine revealed 
no complaints of radiating pain on movement.  Straight leg 
raising was positive on the right and left.  Flexion was to 
45 degrees with pain occurring at 45 degrees.  Extension was 
to 20 degrees with pain occurring at 20 degrees.  Right and 
left lateral flexions were to 15 degrees with pain occurring 
at 15 degrees.  Right and left rotation was to 20 degrees.  
Range of motion of the spine was additionally limited by pain 
and lack of endurance.  Pain had a major functional impact.  
It was not additionally limited by fatigue, weakness, and 
incoordination.  There was no ankylosis of the spine.  There 
were no signs of intervertebral disc syndrome.  From a 
neurological perspective, motor and sensory functions were 
within normal limits.  Right and left knee and right and left 
ankle jerks were plus 2.  

The diagnosis was degenerative disc disease, L4, L5, L5-S1.  
Dr. Teniola noted that the veteran had a grossly reduced 
range of motion of the lumbar spine.  He said the range of 
motion was limited by pain and lack of endurance, but that 
there was no weakness of the spine.  There was also no 
intervertebral disc syndrome detected during the examination.  
He said the veteran's ability to lift weight was impaired, 
and that he could not drive for long periods of time.

By the decision of May 1999, the RO evaluated the veteran's 
back disability under Diagnostic Code 5295.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which pertains to lumbosacral 
strain, the veteran may be rated using the following 
criteria:

With severe lumbosacral strain manifested 
by listing of whole spine to opposite 
side, positive Goldthwait's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion   
.........................................
...............40 
With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing 
position.................................
................... ...20 
With characteristic pain on motion 
............10
With slight subjective symptoms only   
......0

Following the discovery of the herniated nucleus pulposus, 
the RO evaluated the veteran's low back disability pursuant 
to Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

Postoperative, cured ......................................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The evidence of record prior to June 2, 2000 fails to support 
the assignment of a rating in excess of 20 percent for the 
veteran's low back disability.  Evidence of severe 
lumbosacral strain manifested by listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes abnormal mobility on 
forced motion, was not demonstrated.  Further, the symptoms 
of the veteran's intervertebral disc syndrome were no greater 
than moderate with recurring attacks.  Indeed, the veteran 
reported at his March 1999 examination that the pain in his 
back was intermittent.  He denied radiation and indicated 
that he experienced neurological complications less than once 
a year.  There was also no evidence that the veteran's low 
back disability resulted in severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  At the time of his March 1999 examination, the veteran 
was capable of 70 degrees of forward flexion, 40 degrees of 
side bending, and 15 degrees of extension.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the 20 percent 
ratings already assigned.  The May 1997 VA examination report 
indicated that the veteran was unable to perform ranges of 
motion of the lumbar spine.  The examiner, however, appeared 
to be skeptical because he indicated that the lack of 
mobility could have also been due to the veteran's 
unwillingness to perform the range of motion exercises.  
Further, the report of the March 1999 examination, which 
documented mild to moderate loss of motion, did not contain 
any evidence relating to functional loss due to a flare-up.  
There were also no findings of weakness, incoordination, or 
excess fatigability at that time.  Therefore, the Board does 
not find that a rating in excess of 20 percent for the period 
prior to June 2, 2000 was warranted for the veteran's low 
back disability on the basis of functional disability.

Reviewing the evidence subsequent to the June 2000 
examination, and under the criteria prior to September 23, 
2002, the record does not support an evaluation in excess of 
40 percent for the veteran's low back disability  There is no 
evidence that the veteran's intervertebral disc syndrome is 
pronounced with symptoms of sciatic neuropathy, demonstrable 
muscle spasm, or absent ankle jerk.  A higher rating under 
Diagnostic Code 5293 would not be warranted.  Further, under 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine warrants a maximum 40 percent scheduler 
evaluation.  This is the maximum rating allowable under this 
diagnostic code.  A higher disability evaluation for low back 
disability would therefore be inappropriate.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for a 
rating in excess of 40 percent based on limitation of motion 
(Diagnostic Code 5292) due to any functional loss as the 
veteran is receiving the maximum scheduler rating for 
limitation of motion of the lumbar spine.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.  An evaluation in excess 
of 40 percent is not warranted based on the frequency of 
incapacitating episodes.

The aforementioned and discussed examinations are essentially 
negative for any type of neurological complication stemming 
from the veteran's low back disability.  While he complains 
of radiation down his lower left extremity, the report of the 
December 2001 neurological examination indicated there was no 
evidence of nerve involvement at that time.  Indeed, 
EMG/Nerve Conduction studies were normal.  The report of the 
April 2004 examination also did not identify any neurological 
deficits.  Motor and sensory function of the lower 
extremities was normal in both instances.  As there are no 
chronic neurological manifestations to consider, the Board 
finds it would be inappropriate to assign anything greater 
than a noncompensable evaluation under Diagnostic Code 8520, 
Paralysis of the sciatic nerve.


The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and 
noncompensable evaluation for chronic neurologic 
manifestations combine to a 40 percent evaluation under 38 
C.F.R. § 4.25 (2003).  Accordingly, a higher disability under 
the revised Diagnostic Code 5293 would not be appropriate.

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a 50 percent disability rating 
may be assigned under the general rating formula when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Such an assignment cannot made.  The record clearly shows 
that the veteran maintains an active range of motion of the 
lumbar spine.  He does not exhibit incapacitating episodes 
totaling 6 weeks a year or approximate any of the other 
criteria for a higher rating under the current criteria.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and there is no objective evidence that the 
veteran's low back disability, in and of itself, has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96. 


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease, L4, L5, L5-S1 
interspaces, is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



